Citation Nr: 0314722	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 15, 
1996, for a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted a disability rating of 100 
percent for service-connected PTSD and assigned an effective 
date for the rating of August 15, 1996.


REMAND

The veteran submitted his original claim for entitlement to 
service connection for PTSD in April 1992.  He was granted 
service connection by way of a rating decision dated in 
October 1994.  He was assigned a 30 percent disability 
rating.  Service connection and the 30 percent rating were 
made effective from the date of claim in April 1992.

The veteran submitted a request for a formal application form 
to file a claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in June 
1996.  The RO provided the form in July 1996.  The veteran's 
formal claim for TDIU was received at the RO on August 15, 
1996.

As noted above, the veteran was subsequently granted a 100 
percent disability rating for PTSD by way of a rating 
decision dated in August 2001.  The effective date of the 100 
percent rating was established as August 15, 1996, the date 
the formal TDIU claim was received by the RO.  The veteran 
has disagreed with that effective date.  He contends that his 
100 percent rating should be effective from the date of his 
original claim in April 1992.

The RO issued a statement of the case regarding the earlier 
effective date issue in July 2002.  The veteran perfected his 
appeal in August 2002 and his claim was certified on appeal 
to the Board in February 2003.

In developing this case, the RO failed to apprise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

The Board also notes that the veteran received treatment at a 
VA facility during the years from 1992 to 1994 and records 
from that treatment are associated with the claims folder.  
The next VA records in the claims file to show treatment are 
dated in December 1996.  There is no indication whether the 
veteran received any treatment between 1994 and 1996.  
However, if such VA treatment records do exist they could 
provide a basis for establishing an earlier effective date 
for the veteran's claim.  In any event, if such records do 
exist, they are deemed to be in VA's possession and must be 
obtained and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim for 
an earlier effective date for his 
100 percent disability rating.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated the veteran 
for his PTSD since April 1992.  
After securing the necessary 
release, the RO should obtain those 
records that have not been 
previously secured, especially any 
VA treatment records.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

